DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because the details of Figs. 2-3 cannot be ascertained as the photographs are very dark and poor quality.  The Examiner suggests replacing Figs. 2-3 with the amended drawings from the parent application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because there appears to be grammatical errors in the abstract.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The Examiner notes that as written, the instant claims are not rejected under any double patenting rejection in view of the parent application as the instant claims require a depletion percent relative to an original surface, versus a depletion percent relative to the core in the parent.  However, the Examiner notes that there are various issues under 112, B and suggestions provided by the Examiner to move the case forward (see Interview Summary).  However, should the instant claims be amended in the same way as the parent application, a double patenting rejection may become warranted.  As such, should Applicant amend the claims as in the parent application, the Examiner also suggests the concurrent filing of a electronic terminal disclaimer, so as to expedite prosecution. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “the surface having been partially depleted of the stabilizer such that at least 5% of stabilizer content originally present in the surface has been removed” is indefinite, as it is unclear what particular limitations the term imparts on the claimed “implant”.  As best understood by the Examiner the claim recites an implant made of yttria stabilized zirconia, with a surface having reduced stabilizer content.  However, the limitation stating that it is “5%” less than originally present is indefinite as it is unclear what the original amount is, and what the current amount is.  Further, it is unclear whether the “5%” refers to mol%, weight% or some other measure.  The claim recites an implant, and attempts to define the implant based on a comparison to a material that is currently not part of the claimed implant; what the material was does not define the instant implant.  Further, the term is not written as a product by process limitation which would impart structure to the claimed implant.  Therefore, as best understood by the Examiner, and interpreted as such for Examination, the claimed implant is only required to have an area of less stabilizer on its surface, which results in the shifting of the phase from tetragonal to monoclinic at the surface.  Clarification is required. 
Regarding claim 5 the term “away from the bone” is indefinite, as it is unclear which direction the term describes, as the implant is surrounded by bone on all sides.  As best understood the term refers to a coronal direction.  Clarification is required.
Regarding claim 9, the terms “wherein the stabilizer was initially present throughout the post in a proportion from 0.05 to 10% mol %” is indefinite for the same reasons as explained above regarding claim 1.  Namely, the claim is not written as a product by process limitation and the term attempts to describe a material which is not present in the instant implant.  Clarification is required.
Regarding claim 10, the term “an initial mechanical strength of the post is increased after the depletion” is indefinite for the same reasons as explained above regarding claim 1. Namely the claim is not written as a product by process limitation and the term attempts to relate the instant implant to a material which is not present or required in the claim.  Clarification is required.
Regarding claims 14-15 the terms of “at least 35% of stabilizer” and “at least 50% stabilizer” are rejected for the same reasons as listed above regarding claim 1.  Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 6-10, 14-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohal et al (“Loaded custom-made zirconia and titanium implants show similar osseointegration: an animal experiment", 2004) in view of Virkar (US 4876148) as evidenced by Ilavsky et al (“Phase composition and its changes during annealing of plasma-sprayed YSZ”).
Regarding claim 1, Kohal discloses an osseointegrating implant (Fig. 1) comprising a post (see implant shown in Fig. 1) having an outer surface and is formed from a stabilized ceramic, the ceramic having a base that is zirconium oxide and a stabilizer that is yttrium oxide (e.g. yttrium-stabilized zirconia custom made implant, page 1263, right column, line 2), and said body having the outer surface formed of the stabilized ceramic (inherently), the surface further comprising physical surface features to engage with a bone and promote osseointegration (e.g. threads shown in Fig. 1, engage with bone and promote osseointegration at least to some degree due to material thereof).  Kohal further discloses wherein the physical surface features comprise a screw thread to engage with the bone and distribute stress on the implant evenly into the bone (see threads of Fig. 1; capable of being used as such at least to some extent; per claim 4); further comprising an additional prosthetic post that is affixed to the post and to which a prosthesis is affixed (e.g. upper most part of implant of Fig. 1; above threads; per claim 17); and wherein the post and the prosthetic post are both formed of the stabilized ceramic (prosthetic post is an integral part of implant, see Fig. 1; per claim 18); and wherein the prosthesis is a dental crown (not positively recited, required nor part of the claimed implant, nevertheless, see page 1264, left column; per claim 20).  The Examiner notes that Kohal additionally teaches the surface of the yttrium-stabilized zirconia undergoes a local transformation from the tetragonal phase to the monoclinic phase (page 1263, left column), however, Kohal fails to explicitly teach the surface having been partially depleted of the stabilizer such that at least 5% off stabilizer content originally present in the surface has been removed as required.  
 Virkar, however, teaches a ceramic body having an exterior surface with a depletion zone with a reduced yttrium content caused by heat treating the zirconia, causing depletion of the yttrium and a corresponding phase transformation from tetragonal to monoclinic on the treated surface (column 2, lines 25-39). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant of Kohal to include a depletion zone with reduced yttrium content along the surface as taught by Virkar in order to induce a phase change from tetragonal (in the body) to monoclinic crystals (in the depletion zone on the surface) thus terminating or retarding the propagation of cracks on the surface and making the ceramic body tougher as taught by Virkar (column 2, lines 21-24).  Additionally, regarding the limitation of “such that at least 5% of stabilizer content originally present in the surface has been removed”, as best understood by the Examiner (see above), the resultant implant of Kohal/Virkar, as combined above has a surface with depleted yttria content, the particular amount depleted dependent on the starting amount.  Additionally, as evidenced by Ilavsky et al, a yttrium stabilized zirconia composition, for example, at 500 degrees and 10 Mol % yttrium in the tetragonal phase, must be reduced by at least 5% to cause a transition to the monoclinic phase (see phase diagram, Fig. 1; e.g. the mol percent must be reduced to less than 5 mol %, or a greater than 50% reduction).  Therefore, in the instance where the starting ceramic is 10 mol% at 500 degrees, in order to achieve the structure of the claimed implant, as taught by Kohal/Virkar, the percent of stabilizer would be reduced by at least 5%, as best understood by the Examiner.  
Kohal/Virkar, as combined above, further discloses wherein the entire post is formed of the yttrium stabilized zirconium oxide ceramic (see Kohal citations above), and wherein a depth of depletion of the surface does not reach an internal region of the post (e.g. any region with the tetragonal phase, see Virkar, citations above; per claim 6); wherein the surface and the internal region have differing crystallographic structures, being monocline and tetragonal, respectively (see Kohal and Virkar, citations above; per claims 7-8); wherein the stabilizer was initially present throughout the post in a proportion from 0.05-10 mol % (as best understood by the Examiner, see instance described above by Ilavsky; per claim 9);wherein an initial mechanical strength of the post is increased after the depletion bring about a combination of monocline and tetragonal phase structure (as best understood by the Examiner, see Kohal and Virkar, citations above; per claim 10); wherein the surface has been partially depleted of the stabilizer such that at least 25% or 50% of content originally present in the surface has been removed (as best understood by the Examiner, see instance described above by Ilavsky; per claims 14-15); and wherein a radioactivity level of the stabilized ceramic is reduced by the partial depletion (implicitly in view of the instant disclosure at [0049] stating that hafnium is found with yttria and is radioactive; the Examiner notes that the device of Kohal/Virkar discloses the same material as the instant invention and as such would have the same material properties and radioactivity; per claim 16; alternatively should Applicant traverse the Examiner’s position above, the Examiner notes that only the presence of hafnium causes the implant to be radioactive, and in the choice permitted by claim 1, the Examiner chose yttria to be the stabilizer, not hafnium; as such, the property of radioactivity only is applicable to the presence of hafnium, which the Examiner does not chose to interpret the claim.  Still further, the Examiner notes that removal of any amount of any potentially radioactive material (hafnium, yttria, etc.) would result in a decreased overall radioactivity).
Regarding claims 17 and 20, according to an alternative interpretation, Kohal/Virkar discloses an additional prosthetic post (e.g. standard zirconia abutments, see Kohal, page 1263, right column to page 1264, left column) that is affixed to the post, and to which a prosthetic crown is attached (e.g. crown, see citations above; note crown not required).  
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohal in view of Virkar, as combined above, further in view of Alexander et al (US 2005/0119758 A1).
Regarding claim 2, Kohal/Virkar, as combined above, does not teach wherein the physical surface features are irregularly arranged nanoscopic pores as required.  
Alexander et al, however, teaches a dental implant with a surface of irregularly arranged nanoscopic pores (e.g. micro pits) having a depth of less than 1 micron overlaid over a macrostructure (see Abstract, [0004], [0034], [0047], [0049], [0051]-[0052] and Fig. 20).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kohal/Virkar to include Alexander’s irregularly arranged nanoscopic pores, as such modification would further improve cell adhesion to the surface (see citations above).  The Examiner further notes, that the claim range of less than 1 µm overlaps with the range of 0.1-4 µm disclosed by Alexander, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I)
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohal in view of Virkar in view of Alexander, as combined above, further in view of Schmitz et al (US 5222983) and Gahlert (US 2005/0106534).
Regarding claim 3, Kohal/Virkar/Alexander, as combined above, discloses all the features of the claimed invention, including wherein the surface has irregularly arranged nanoscopic pores with a depth of less than 1 micron arranged over a macrostructure (see Alexander, above), but does not teach wherein the surface has a substantially rounded crater structure comprising craters of a diameter between 1 and 60 microns and a roughness in the range of 2-6 microns as required. 
However, Schmitz teaches an implant including an exterior surface with substantially round crater structure on a bone contacting surface of the implant (i.e., pocket hole 1, “generally circular”, column 4, lines 17-20) with diameters between 30 to 60 µm (column 2, lines 13-14). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant of Kohal/Virkar/Alexander to additionally include the microscopic crater structure of Schmitz to provide quicker anchoring into the bony tissue as taught by Schmitz (column 1, line 36-39).   
Gahlert additionally teaches a ceramic dental implant with a surface micro roughness of between 4 and 12 µm (paragraph 0029). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant of Kohal/Virkar/Alexander/Schmitz to have a surface roughness as taught by Gahlert in order to provide good integral osteogenesis as taught by Gahlert (0029). The Examiner notes, the claim range of 2-6 µm overlaps with the range of 4-12 µm disclosed by Gahlert, however In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I)
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohal in view of Virkar, as combined above, further in view of Schulte et al (US 5199873).
Regarding claim 5, Kohal/Virkar, as combined above, discloses wherein the surface comprises a thread (see above), but does not teach a multiple step set of screw threads of increasing diameter in a direction away from the bone as required.
Schulte et al, however, discloses a dental implant, comprising a multiple step set of screw threads of increasing diameter in a direction away from the bone (see 71/727/73; abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kohal/Virkar, as combined above, to include Schulte’s stepped threads, as such modification would provide a non-traumatic placement technique, reliable anchoring, quick implantation and improved primary stability (see col 2, line 62 through col 3, line 26).  
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohal in view of Virkar, as combined above, further in view of Petersson et al (US 2006/0154206 A1).
Regarding the above claims, Kohal/Virkar does not teach wherein the surface is enriched with fluorine during or after the partial depletion, the surface being depleted by hydrofluoric acid, and the surface containing fluorine ions at a proportion of greater than 0.1% as required.  
Petersson, however, teaches a zirconia dental implant which is treated with hydrofluoric acid, resulting in a surface containing fluorine of at least 0.2%(see abstract, [0071] and [0094]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kohal/Virkar, to include Petersson’s teaching of including fluorine in the surface, as such modification would improve osseointegration of the implant.  
It is noted that the should the teaching of Petersson be incorporated into the device of Kohal/Virkar, as combined above, the surface would be enriched with fluorine, with the limitation of “during or after the partial depletion” being a product by process limitation (per claim 11) as is the term “wherein the surface is partially depleted of stabilizer via application of hydrofluoric acid” (per claim 12).  The Examiner notes that product by process limitations are not limited by the particular steps of the process (e.g. when the surface is treated and how the depletion occurs) but rather the particular structure imparted by the process, the depleted surface enriched with fluorine (which is disclosed by Petersson, as explained above; though not relied on Petersson also teaches the depletion via hydrofluoric acid).  See MPEP 2113.  
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohal in view of Virkar, as combined above, further in view of Sellers et al (US 5282746), according to the alternative interpretation explained above.
Regarding claim 19, according to the alternative interpretation, Kohal/Virkar does not teach wherein an exterior surface of the prosthetic post and an interior surface of the post are threaded to permit the prosthetic post to screw into the post as required. 
Sellers et al, however, teaches an implant (11) with a threaded internal bore (15) which receives a prosthetic post (23) such that an exterior surface of the prosthetic post is threaded (at 27) and an interior surface of the post (at 15) are threaded to permit the prosthetic post to screw into the post as required (see Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the device Kohal/Virkar, as combined above, to include Seller’s screwed connection between the prosthetic post and post, as such modification would allow the prosthetic post to be easily removed to allow for cleaning, repair or replacement.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4492577 teaches a similar dental implant with a microporous surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772